                                                                                   Case 3:20-cv-04283-VC Document 14 Filed 08/27/20 Page 1 of 3



                                                                            1   KEVIN P. ALLEN, State Bar No. 252290
                                                                                kallen@aghwlaw.com
                                                                            2   JOHN B. ROBINSON, State Bar No. 297065
                                                                                jrobinson@aghwlaw.com
                                                                            3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                180 Montgomery Street, Suite 1200
                                                                            4   San Francisco, CA 94104
                                                                                Telephone:     (415) 697-2000
                                                                            5   Facsimile:     (415) 813-2045
                                                                            6   Attorneys for Defendants
                                                                                CITY OF RICHMOND and DEDRICK RILEY
                                                                            7

                                                                            8                                 UNITED STATES DISTRICT COURT

                                                                            9                              NORTHERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10                                  SAN FRANCISCO COURTHOUSE
                                       180 Montgomery Street, Suite 1200




                                                                                 MANDINGO HAYES,                               Case No. 4:20-cv-04283-VC
                                        San Francisco, California 94104




                                                                           11

                                                                           12                           Plaintiffs,            STIPULATED ENLARGEMENT OF TIME
                                                                                                                               PURSUANT TO LOCAL RULE 6-1(B) AND 6-
                                                                           13           v.                                     2; [PROPOSED] ORDER

                                                                           14    CITY OF RICHMOND, DEDRICK                     Hon. Vince Chhabria
                                                                                 RILEY, andD DOES 1 through 50,
                                                                           15    inclusive,

                                                                           16                           Defendants.

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21
                                                                                       TO THE COURT:
                                                                           22
                                                                                       Plaintiff MANDINGO HAYES (“Plaintiff”) and Defendants CITY OF RICHMOND and
                                                                           23
                                                                                DEDRICK RILEY (“Defendants”), under Northern District Local Rule 6-1(b) and 6-2, stipulate
                                                                           24
                                                                                to enlarge the time for Defendants to file their Reply in support of the pending motion to dismiss
                                                                           25
                                                                                (Dkt. No. 10). Specifically, they stipulate that the new Reply filing deadline is Wednesday,
                                                                           26
                                                                                September 9, 2020.
                                                                           27
                                                                                       Per Northern District Local Rule 6-2(a)(2)-(3), the parties notify the Court there have been
                                                                           28
                                                                                                                                                     STIPULATION-ENLARGEMENT
                                                                                                                                  1                             4:20-CV-04283-VC

                                            395598.1
                                                                                      Case 3:20-cv-04283-VC Document 14 Filed 08/27/20 Page 2 of 3



                                                                            1   no previous modifications of cases deadlines in this case. The requested extension would have no
                                                                            2   impact on the current hearing date (September 24, 2020).
                                                                            3           Per Northern District Local Rule 6-2(a)(1), the particularized good cause for the
                                                                            4   enlargement is that Plaintiffs’ Opposition was filed yesterday (August 25th) and Defendants’
                                                                            5   Reply is due today (August 26th). Approximately 24 hours is insufficient time for Defendants to
                                                                            6   prepare a response.
                                                                            7           For these reasons, by and through their counsel of record, the parties stipulate to enlarge
                                                                            8   Defendants’ time to file a Reply to the pending motion to dismiss until September 9, 2020.
                                                                            9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                               Respectfully submitted,
                                                                           10
                                                                                Dated: August 26, 2020                         LAWYERS IN LAFAYETTE, LLC
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11

                                                                           12                                                  By:    /s/ Thomas J. Kensok
                                                                                                                                     THOMAS J. KENSOK
                                                                           13                                                        Attorneys for Plaintiff
                                                                                                                                     MANDINGO HAYES
                                                                           14

                                                                           15   Dated: August 26, 2020                         ALLEN, GLAESSNER,
                                                                                                                               HAZELWOOD & WERTH, LLP
                                                                           16

                                                                           17                                                  By:     /s/ Kevin P. Allen
                                                                           18                                                        KEVIN P. ALLEN
                                                                                                                                     JOHN B. ROBINSON
                                                                           19                                                        Attorneys for Defendants
                                                                                                                                     CITY OF RICHMOND and DEDRICK RILEY
                                                                           20

                                                                           21

                                                                           22   ///
                                                                           23   ///
                                                                           24   ///
                                                                           25   ///
                                                                           26

                                                                           27

                                                                           28
                                                                                                                                                       STIPULATION-ENLARGEMENT
                                                                                                                                   2                              4:20-CV-04283-VC

                                            395598.1
Case 3:20-cv-04283-VC Document 14 Filed 08/27/20 Page 3 of 3
